Case 3:19-cv-00665-MMD-WGC Document 37-36 Filed 05/17/20 Page 1 of 5




                  Exhibit 36




                     Exhibit 36
           Case 3:19-cv-00665-MMD-WGC Document 37-36 Filed 05/17/20 Page 2 of 5

Read, Breanne

From:              McNeill, Kristen
Sent:              Tuesday, January 15, 2019 8:05 AM
To:                Reich, Chris
Cc:                Lasic, David
Subject:           FW: Heads up—Fwd: Following up




From: Lasic, David
Sent: Tuesday, January 15, 2019 7:53 AM
To: McNeill, Kristen <KMcNeill@washoeschools.net>
Subject: Fwd: Heads up—Fwd: Following up




Begin forwarded message:

       From: "Holland, Katy" <Kathryn.Holland@WashoeSchools.net>
       Date: January 15, 2019 at 7:42:18 AM PST
       To: "Lasic, David" <DLasic@WashoeSchools.net>
       Subject: Heads up—Fwd: Following up

       Hi David,
       Wanted you to see this exchange.

       Katy Simon Holland, MA
       President
       WCSD Board of Trustees
       Kathryn.holland@washoeschools.net
       775.232.7077 (mobile)
       On twitter @katysimoncm

       Begin forwarded message:

              From: "Holland, Katy" <Kathryn.Holland@WashoeSchools.net>
              Date: January 15, 2019 at 7:22:12 AM PST
              To: Andrew Caudill <caudillfornevada@gmail.com>
              Subject: Re: Following up

              Thanks Andrew. I agree that getting more information is always a preferred way
              to proceed.

              Please keep in mind that in personnel matters, no one, including Trustees, has the
              right to divulge confidential information that can impugn the character of any
              individual without that person’s expressed permission, so we typically do not
              have any right or opportunity to give the public an explanation. It’s very
              frustrating, because one side gets to tell their side of the story, and we as a public
                                                         1
                                                                                               WCSD 3930
Case 3:19-cv-00665-MMD-WGC Document 37-36 Filed 05/17/20 Page 3 of 5

 entity do not. It’s one of the things that undermines the public’s faith in
 government. I do agree that we need to understand what happened, and how we
 can prevent whatever mistakes (if any) may have been made from happening
 again, but we will not be able to share an explanation publicly. We could be sued
 for doing so.

 In addition, arbitrators (who are quite routinely from California) have often made
 decisions in my career that I completely disagree with and have been judged to be
 incorrect by other eminently qualified legal experts, just as judges’ decisions are
 often overturned by higher courts. In your research, please don’t assume that just
 because the arbitrator stated his or her opinion about something, it is true. I find it
 very hard to believe that our legal staff recommended a course of action to the
 Superintendent that was a violation of law, but I will keep an open mind and will
 wait to hear more.

 I finally heard back from Neil, and you are correct that he is out of town. I did
 advise him that you wanted to talk with him about the Trina Olsen case when he
 is back.

 Congratulations on being sworn in today! Looking forward to working with you. I
 really appreciate the diligence and dedication you are giving to this job.

 K

 Katy Simon Holland, MA
 President
 WCSD Board of Trustees
 Kathryn.holland@washoeschools.net
 775.232.7077 (mobile)
 On twitter @katysimoncm

 On Jan 14, 2019, at 10:56 PM, Andrew Caudill <caudillfornevada@gmail.com>
 wrote:

        Katy,

        Thank you for the update. I would have to learn more about the
        2006 change and why it took place. I try not to react too fast with
        too much emotion so I would like to hear many viewpoints and ask
        many questions before I would move to make any
        changes. Historical perspective is important to better understand
        why something happened and what drove a decision. I do feel it is
        necessary for us to better understand what happened. I am super
        concerned when an independent arbitrator says our superintendent
        broke the law as well as the taxpayer expense in this matter. I
        think we owe the public an explanation by looking into this
        specific matter further. This can be done without looking at the
        2006 policy change but it is part of a larger conversation. I would
        like to discuss further with you and others.

        Thank you, AC
                                            2
                                                                                      WCSD 3931
Case 3:19-cv-00665-MMD-WGC Document 37-36 Filed 05/17/20 Page 4 of 5


       On Mon, Jan 14, 2019 at 8:16 PM Holland, Katy
       <Kathryn.Holland@washoeschools.net> wrote:
        Hi Andrew—just wanted to follow up and let you know that I
        texted Neil while we were still there at the reception and haven’t
        heard back, so you may be right that he won’t be there tomorrow.
        He’s usually very prompt about responding to my texts. I would
        still encourage you to check with David to get briefed about the
        background on Trina Olsen’s case.

        Regarding the This is Reno article... We are unable to respond to
        Public Comment because of Open Meeting Law. Because that
        item is not on the agenda, we are absolutely not allowed to
        discuss or deliberate public comments, because we have not
        provided notice that it will be discussed. We are allowed to
        correct factually incorrect statements, but it is a very slippery
        slope to respond in any way to public comment. I will respond
        with that information if anyone makes public comment on that
        matter.

        I will be happy to sit down with you and discuss why it is very
        strongly inadvisable for Trustees to involve themselves in
        personnel matters. Though the District was overruled in this case,
        the process worked the way it’s supposed to. Sometimes the
        District is adjudicated to be in the wrong. Much more often the
        District is exonerated. I understand that it costs money to defend
        the District, but we are very often wrongly accused of errors in
        HR issues. We as Trustees should ask staff offline for information
        about what went wrong in this case and how we can prevent a
        similar problem in the future. But inserting the judgment of
        Trustees into the actual decision-making on individual personnel
        cases, when not a single one of us is an expert in employment
        law, would be very unwise and would ultimately lead to much
        greater and more costly liability,
        I am quite certain. The legal staff always briefs the Board on
        matters that are going to result in litigation, so you will always
        have the opportunity to weigh in and be briefed on the facts and
        give your opinion as to whether to settle or pursue a defense.

        Happy to discuss further. You do have the right to ask for an
        agenda item to change the 2006 policy, but I would like the
        opportunity to change your mind.
        K

        Katy Simon Holland, MA
        President
        WCSD Board of Trustees
        Kathryn.holland@washoeschools.net
        775.232.7077 (mobile)
        On twitter @katysimoncm

                                        3
                                                                             WCSD 3932
Case 3:19-cv-00665-MMD-WGC Document 37-36 Filed 05/17/20 Page 5 of 5




                     --
                     Sincerely,

                     Andrew Caudill
                         To help protect y our priv acy ,
                         Micro so ft Office prev ented
                         auto matic downlo ad o f this
                         picture from the Internet.
                         andrew.png




                                                            4
                                                                WCSD 3933
